ORDER DENYING PETITION FOR REVIEW
GARY P. SULLIVAN, Chief Justice.
A PETITION FOR REVIEW having been filed by Emmett Buckles, Tribal Public Defender on behalf of defendant, from an Order granting the Fort Peck Tribes’ Motion to Amend Criminal Complaint, issued by. The Honorable Marvin Youpee, on July 19, 1999 and good cause appearing therefor, the said Petition is hereby denied for the following reasons:
1.This Court is in basic agreement with the defendant that filing a Motion to amend a Criminal Complaint two (2) days prior to trial does not, in the absence of extraordinary circumstances, constitute “reasonable notice” to the defendant. However, filing a Petition for Review on the grant of that Motion was premature. A more appropriate approach would have been to petition the Tribal Court, on or before the trial date, for a continuance in view of the short notice. Such a motion gives the Tribal Court an opportunity to assess the situation and grant the appropriate relief, when Warranted. Alternatively, the defendant could have sought an extraordinary writ from this Court before the trial date. Given both of these vehicles, this Court prefers the former, Which allows the Tribal Court an opportunity to correct its’ own error, if necessary. It should also be noted that the extraordinary writ can always be sought even after the Tribal Court refuses to grant the continuance, provided, of course, the Tribal Court is willing to stay the proceedings long enough for the defendant to pursue his extraordinary remedies.
2. In any case, Whatever potential harm might have befallen the defendant has now passed and the matter stands moot. Should the defendant believe that the criminal complaint against him should not have been amended in any event, he is tree to bring that matter before the Tribal Court. By referring to this remedy, this Court does not suggest that it exists in this particular case. We merely wish to convey that our action on this Petition does not foreclosure a second look, should one be warranted.
3. All Tribal Court orders heretofore stayed or not acted upon because of, or pursuant to, the pendency of this Petition for Review, are herewith restored and shall be given full force and effect without further delay.